Citation Nr: 1518594	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran has bilateral hearing loss and tinnitus currently and he has reported noise exposure in service from 105 howitzer fire.  He also reported continuous tinnitus since service.  His military personnel records, including the DD Form 214, are not in the claims file.  VA should make attempts to obtain such records to help corroborate in-service noise exposure.  As the evidence shows an indication that the current hearing loss and tinnitus may be associated service, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's DD 214 and any other military personnel records.  Requests for service department records should continue until the records are obtained or deemed unavailable.  

2. If service personnel records cannot be located, inform the Veteran, ask him to provide any military records in his possession, and to give a statement on his military occupational specialty and in-service noise exposure.  Put a copy of the request letter in the file.

3. After completing the above tasks, schedule the Veteran for a VA audiological examination and forward the claims file to the examiner to answer the following:

a. Is the Veteran's bilateral hearing loss at least as likely as not related to service?

b. Is the Veteran's bilateral tinnitus at least as likely as not related to service?

Please consider all relevant lay and medical evidence and provide detailed rationale for conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




